Response to Amendment
	The amendment filed 3/23/2021 has been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US 10,921,647 and US 10,928,676 Patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWANCE
Claim 20 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display device, comprising: a display panel; a frame, comprising a back plate therein; a backlight module, comprising a light source used for emitting light to the display panel; wherein the light source comprises a light bar with a plurality of light emitting units; and the light bar is fixed on the back plate, a filler material is added between the back plate and the frame to fix the back plate and the light bar, the light bar and the back plate have the same shape, the light bar and the back plate are bent from both ends to a middle of the frame to form the same arc shape, so that portions of light emitted by the light emitting units near two ends of the back plate on the light bar are shifted to corners of the display panel; there is a preset angle between an optical normal of the light emitting unit and a plane corresponding to the frame, and the preset angle is in the range from 60 degrees to 90 degrees; a radius of curvature of an arc point where the light emitting units on the light bar near .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENG SONG/Primary Examiner, Art Unit 2875